Per Curiam:

This was an action to recover a balance alleged to be due for labor and material, in connection with a lease of land, which resulted in a verdict that nothing was due. The terms of the written contract between the parties appear to support the result reached, but, assuming that the contract was ambiguous and incomplete and that oral testimony was admissible to prove what the actual agreement was, that which was *900received by the trial court tends to show that nothing was due from defendants for the hauling of bundles to the thrashing-, machine or for the other items included in the account. There was sufficient evidence to support the verdict.
The rulings on instructions of which complaint is made have, each been examined, but no prejudicial error is found. A detailed discussion of them is not warranted.
The judgment is affirmed.